                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:19CR3085

      vs.
                                                                ORDER
ELIO DANUBIO RAMIREZ LEMUS,

                    Defendant.


      Defendant has moved to continue the trial, (Filing No. 26), because Defendant
needs additional time to investigate this case and prepare for trial. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 26), is granted.

      2)     The trial of this case is set to commence before the Honorable Richard G.
             Kopf, Senior United States District Judge, in Courtroom 1, 100 Centennial
             Mall North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
             January 13, 2020, or as soon thereafter as the case may be called, for a
             duration of three (3) trial days. Jury selection will be held at
             commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and January 13, 2020, shall be deemed excludable
             time in any computation of time under the requirements of the Speedy
             Trial Act, because although counsel have been duly diligent, additional
             time is needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      October 15, 2019.                         BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
